Case 1:20-mj-00084-TCB-LO Document 25 Filed 04/09/20 Page 1 of 3 PageID# 199



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

UNITED STATES OF AMERICA,
                                              )
                                                   CASE NO. I:20mj84
                                              )
JOHN CAMERON DENTON


               Defendant


                                            ORDER


               The Defendant, by counsel, has filed a Motion to Revoke Detention Order, the

Government has responded, and the Defendant has replied. The Court has reviewed the

pleadings, the transcript ofthe detention hearing before the Magistrate Judge, the criminal

complaint, and the affidavit in support ofthe criminal complaint. A hearing on the motion has

been noticed for April 10,2020 but the Court finds that it will not aid the decisional process and

decides the motion herein.


               At the detention hearing, Magistrate Judge Theresa C. Buchanan found by clear

and convincing evidence that there were no conditions or combination of conditions ofrelease

that would reasonably assure the safety ofany other person and the community. Magistrate

Judge Buchanan highlighted as factors that the weight of the evidence against the Defendant is

strong, that the Defendant is subject to a lengthy period of incarceration if convicted, and that the

Defendant lacked significant or community or family ties to this district. Magistrate Judge

Buchanan also found that a proposed third party custodian in Maryland was unsuitable.

               This Court reviews the findings of Magistrate Judge Buchanan de novo pursuant

to Title 18 U.S.C.§ 3145(b). The Court has independently examined the evidence as well as

considered the positions ofthe Defendant and the Government in their pleadings, and the
Case 1:20-mj-00084-TCB-LO Document 25 Filed 04/09/20 Page 2 of 3 PageID# 200
Case 1:20-mj-00084-TCB-LO Document 25 Filed 04/09/20 Page 3 of 3 PageID# 201
